Citation Nr: 0204455	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  96-49 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a respiratory 
disease.

4. Entitlement to service connection for right inguinal 
hernia.

5. Entitlement to service connection for a skin condition.

6. Entitlement to a higher rating for a right knee 
disability, initially assigned a 10 percent evaluation, 
effective from May 1995.

7. Entitlement to a higher rating for a left knee disability, 
initially assigned a zero percent evaluation, effective 
from May 1995.

(The issue of entitlement to service connection for a 
cervical spine disorder will be the subject of a later 
decision).


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1992 to May 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied service 
connection for bilateral hearing loss, tinnitus, residuals of 
a neck injury, respiratory disease, right inguinal hernia, 
and a skin condition; granted service connection for 
patellofemoral syndrome of the right knee and assigned a 
10 percent rating for this condition, effective from May 
1995; and granted service connection for patellofemoral 
syndrome of the left knee and assigned a zero percent rating 
for this condition, effective from May 1995.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cervical spine 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.

FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss 
disability for VA compensation purposes.

2.  Tinnitus was not present in service and the veteran's 
current tinnitus is not related to an incident of service.

3.  The veteran's respiratory condition in service was acute 
and transitory, and resolved without residual disability; a 
current respiratory disability is not shown..

4.  The veteran had residuals of right inguinal hernia repair 
prior to entry into service as demonstrated by the report of 
his medical examination for enlistment into service.

5.  The pre-service residuals of right inguinal hernia repair 
did not increase in severity in service and another right 
inguinal hernia was not demonstrated in service or after 
service.

6.  The veteran's skin condition in service was acute and 
transitory, and resolved without residual disability; a 
current skin disability is not shown.

7.  The right knee condition has been manifested primarily by 
patellofemoral crepitus, tenderness on patellofemoral 
compression, X-ray findings of minimal fragmentation, 
subjective complaints of pain with activity, and limitation 
of flexion to 130 degrees since separation from service; 
instability, limitation of flexion to 30 degrees or less or 
limitation of extension to 15 degrees or more is not found.

8.  The left knee condition has been manifested primarily by 
patellofemoral crepitus, tenderness on patellofemoral 
compression, X-ray findings of minimal fragmentation, 
subjective complaints of pain with activity, and limitation 
of flexion to 130 degrees since separation from service; 
instability, limitation of flexion to 30 degrees or less or 
limitation of extension to 15 degrees or more is not found.




CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss 
disability that may be considered to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

3.  A chronic respiratory disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

4.  Post operative residuals of right inguinal hernia repair 
were present prior to service and were not aggravated by 
active service, and another right inguinal hernia was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 1991); 38 C.F.R. §§  3.303, 3.304, 3.306 (2001).

5.  A chronic skin condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

6.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee at any time from 
May 1995 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5003, 5014, 5257, 5260, 5261 (2001).

7.  The criteria for a higher rating of 10 percent, but not 
more, for patellofemoral syndrome of the left knee, effective 
from May 1995, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5003, 5014, 5257, 5260, 5261 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims being 
discussed in this decision.

The veteran has been provided with VA medical examinations to 
determine the nature and extent of the disabilities being 
considered in this decision.  He has been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify him 
of the evidence needed to prevail on the claims.  The veteran 
has been given the opportunity to submit written argument.  
In a May 2001 letter, the RO notified him of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  A review of the record 
does not show receipt of a reply from the veteran to the May 
2001 letter.  Under the circumstances, the Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to him in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claims being 
considered in this decision.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran had active service from May 1992 to May 1995.  

Service medical records reveal that the veteran underwent a 
medical examination for enlistment into service in May 1992.  
There was cerumen impacted in the right ear.  His ear drums 
were normal, and no other ear abnormalities were noted.  On 
audiometric evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
0

The service medical records show that the veteran underwent 
various audiological evaluations.  On authorized audiological 
evaluation in November 1992, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
10
0
0
5
5

The report of the above audiological evaluation notes that 
the veteran was not routinely exposed to hazardous noise.

On authorized audiological evaluation in January 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
0
0
10

On authorized audiological evaluation in November 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
10
0
0
5
5

The report of his medical examination in March 1995 for 
separation from service is negative for complaints or 
findings of ear problems.  On a report of medical history 
completed at that time, the veteran reported no ear problems.  
On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0

10
0
0
5
5

VA medical records show that the veteran was treated and 
evaluated for various medical problems in 1995 and 1996.  The 
more salient medical reports with regard to the claims being 
considered in this appeal are discussed in the appropriate 
sections of this decision.

The veteran underwent a VA ear examination in August 1995.  
He complained of tinnitus and hearing loss, and he gave a 
history of noise exposure in service.  No significant 
abnormalities were found.  The diagnosis was hearing loss by 
history.

On VA authorized audiological evaluation in August 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
10

Speech audiometry revealed speech recognition ability of 
98 percent in the right ear and of 96 percent in the left 
ear.  The veteran gave a history of tinnitus that began in 
1992.  It was noted that the results of audiometric testing 
revealed hearing within normal limits in both ears with 
excellent speech recognition ability.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

By some medical authorities, decibel thresholds of 0 to 20 
represent normal hearing and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  The veteran's service and post-service medical 
records do not indicate the presence of hearing loss.  The 
veteran's statements to the effect that he has hearing loss 
due to exposure to loud noises in service is not competent 
evidence because the evidence does not reveal that he is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)).

Nor does the report of his audiometric testing in August 1995 
show that he has hearing loss that meets the criteria of 
38 C.F.R. § 3.385 for service connection of such a condition.  
Under the circumstances, service connection for a hearing 
loss disability is prohibited.  The claim has no legal merit, 
and it is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the claim for service connection for tinnitus, 
the service medical records do not reveal the presence of 
this condition.  Nor did the veteran complain of tinnitus at 
the time of his medical examination for separation from 
service.  The post service medical records show complaint of 
tinnitus, but no diagnosis, at the time of the August 1995 VA 
ear examination and audiometric testing, but there is no 
medical evidence linking this condition to an incident of 
service.  The veteran's statements linking his current 
tinnitus to service is not competent evidence.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)).

After consideration of all the evidence, the Board finds that 
the evidence does not reveal the presence of tinnitus until 
after service and does not relate this condition to an 
incident of service.  The preponderance of the evidence is 
against the claim, and it is denied.


II.  Service Connection for a Respiratory Disease

Service medical records show that the veteran was treated for 
bronchitis on various dates.  In February 1995, he had a 
chest X-ray in conjunction with his medical examination for 
separation from service.  The chest X-ray revealed no 
abnormalities.  There were no complaints or findings of 
respiratory problems on the report of the veteran's medical 
examination in March 1995 for separation from service.

The veteran underwent a VA medical examination in August 1995 
in order to determine the nature and extent of any diseases 
of the respiratory system.  He gave a history of bronchitis 
episodes in service, and none recently.  No abnormalities of 
the respiratory system were found.

The criteria for establishing entitlement to service 
connection for a disability are noted in section I of this 
decision.  In this case, the service medical records show 
that the veteran was treated for bronchitis, and that this 
condition was not found at the time of his medical 
examination for separation from service.  Nor do the post-
service medical records reveal the presence of a respiratory 
disease.

After consideration of all the evidence, the Board finds that 
it shows that the veteran's respiratory problems in service 
were acute and transitory, and resolved without residual 
disability, and that there are no clinical findings 
demonstrating the presence of a current chronic respiratory 
disease.  38 C.F.R. § 3.303(b).  The preponderance of the 
evidence is against the claim for service connection for a 
respiratory disease, and the claim is denied.


III.  Service Connection for Right Inguinal Hernia

The report of the veteran's medical examination in May 1992 
for enlistment into service and the report of medical history 
completed by the veteran at that time show that he underwent 
right inguinal hernia repair in 1990.  No sequelae of this 
condition, other than surgical scar, were found.

Service medical records reveal that the veteran was seen in 
April 1993 for pain in the right side after lifting a tow bar 
by himself.  A history of a hernia repair prior to service 
was noted.  There was a slight bulge upon bearing down in the 
area of the hernia repair that retracted upon relaxation.  
The assessment was right inguinal strain versus right 
inguinal hernia.  He was treated with medication and advised 
not to do any lifting over 20 pounds for 2 weeks.  The report 
of his medical examination at separation does not show the 
presence of a right inguinal hernia or residuals of the pre-
service right inguinal hernia repair other than a surgical 
scar.

The veteran underwent a VA general medical examination in 
August 1995.  It was noted that he had had a right inguinal 
herniorrhaphy that was firm and holding well.  He complained 
of pain from pressure in his entire right lower quadrant.  
There was no pain when inguinal examination was done from 
below.  The diagnosis was history of right inguinal 
herniorrhaphy, holding.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, No. 01-7029 
(Fed. Cir. Jan. 11, 2002).

The record does not show that the veteran engaged in combat 
with the enemy during active service.  Under the 
circumstances, the Board finds that the evidence does not 
show that he is a combat veteran.  Nor does the record show 
that he was prisoner of war during service.

The report of the veteran's medical examination for 
enlistment into service and medical history reported by the 
veteran at that time show that he underwent right inguinal 
repair prior to entry into service.  The service medical 
records indicate that the veteran was treated for a right 
inguinal strain or hernia in service, but this condition was 
not found at the time of his medical examination for 
separation from service.  Nor do the post-service medical 
records reveal the presence of a right inguinal hernia or an 
increase in the severity of the post surgical residuals of 
the pre-service right inguinal hernia repair.

After consideration of all the evidence, the Board finds that 
the evidence reveals the veteran had a right inguinal hernia 
prior to entry into service and that this condition did not 
increase in severity in service.  Nor does the evidence 
reveal the presence of another right inguinal hernia in 
service or after service.  Hence, the Board concludes that 
the pre-service residuals of right inguinal hernia repair 
were not aggravated by active service and that another right 
inguinal hernia was not incurred in active service.  The 
preponderance of the evidence is against the claim for 
service connection for right inguinal hernia, and the claim 
is denied.

IV.  Service Connection for a Skin Condition

Service medical records reveal that the veteran was seen for 
skin problems, including resolving dermatitis in 1992.  He 
denied skin problems on the report of medical history 
completed in February 1995 in conjunction with his medical 
examination for separation from service, and the skin was 
normal on examination at that time.

The veteran underwent a VA medical examination in August 1995 
to determine the nature and extent of any skin condition.  He 
gave a history of rashes on his arms that "come and go".  
He gave a history of poison oak in 1992 and of skin rashes 
since then.  He reported that he was working in oil that also 
caused him some distress.  He complained of rashes on his arm 
that itched and got bumpy.  There were no rashes on his arms 
at the time of this examination.  The veteran showed the 
examiner reported scars that were not obvious to the 
examiner.  A skin disorder was "not found."

The service medical records reveal that the veteran was seen 
for skin problems, and that his skin was normal at the time 
of his separation from service.  The post-service medical 
records, including a report of VA skin examination in August 
1995, are negative for a skin condition.

After consideration of all the evidence, the Board finds that 
it indicates the presence of acute skin problems in service 
that resolved with treatment, and that the evidence does not 
show the presence of a current chronic skin condition.  
38 C.F.R. § 3.303(b).  Hence, the preponderance of the 
evidence is against the claim for service connection for a 
skin condition, and the claim is denied.



V.  Higher Ratings for Right and Left Knee Disorders, 
Evaluated as 10 Percent and Zero Percent, Respectively, 
Effective from May 1995

The veteran underwent a VA medical examination in August 1995 
to determine the nature and extent, and severity of any right 
and left knee disorders.  A history of bilateral 
patellofemoral pain syndrome, right more than left, found on 
orthopedic consultation in service in 1994, was noted and 
supported by the service medical records.  The veteran 
complained of bilateral knee pain, right more than left.  He 
complained of pain on lifting and extended standing or 
squatting.  He reported infrequent episodes of knee buckling, 
right more than left.  He complained of crepitus.  He denied 
using devices to assist him to function because of the knee 
conditions.  There was no swelling of the knees.  There was 
bilateral patellofemoral syndrome and crepitus appreciated.  
There was tenderness on patellofemoral compression.  There 
was no gross instability.  Anterior drawer, Lachman, and 
McMurray's tests were negative bilaterally.  Range of motion 
of each knee was extension to zero degrees and flexion to 130 
degrees.  X-rays of the knees taken in service revealed no 
bony abnormality of the left knee and minimal fragmentation 
of the left tibial tubercle.  There was also a very small 
well corticated fragment seen separated from the remainder of 
the tibial tubercle of the right knee.  The diagnosis was 
bilateral patellofemoral pain syndrome of the right and left 
knees, right more than left.

VA medical reports show the veteran was seen 1996 for right 
and left knee pain.  A report of evaluation in August 1996 
notes his complaints of knee pains on straightening the legs 
and climbing stairs.  There was no swelling of the knees.  
There was tenderness on moving the patella.  There was no 
pain on rotation of the tibia, and mild subjective pain on 
anterior movement.  The assessment was traumatic arthritis of 
both knees.  

Another VA report of evaluation in August 1996 reveals that 
the veteran had full range of motion of the knees and pain on 
palpation of the patellae.  The diagnosis was patellofemoral 
syndrome of both knees.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present in a joint must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The evidence indicates that the veteran has patellofemoral 
syndrome of the right and left knees, and possible arthritis 
of the knees.  The assessment of arthritis was noted on one 
VA report of the veteran's evaluation in August 1996, but 
arthritis is not corroborated by X-ray findings or other 
medical evidence.  The evidence as a whole indicates that the 
veteran has patellofemoral syndrome of the knees, and this 
condition will be evaluated analogous to osteomalacia that is 
evaluated as degenerative arthritis.  38 C.F.R. §§ 4.20, 
4.71a, Code 5014.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence of record does not show that the veteran has 
instability or limitation of flexion or extension of either 
knee to support the assignment of a compensable rating for 
the right or left knee disorders under diagnostic codes 5257, 
5260 or 5261.  The report of his VA medical examination in 
August 1995 shows that flexion of the right and left knees 
was limited to 130 degrees; that is, minimal limitation of 
flexion.  While the report of his VA evaluation in August 
1996 indicates that the veteran had full range of motion of 
the knees, the exact ranges of flexion and extension were not 
reported.  Under the circumstances, the Board finds that the 
evidence indicates at least the presence of occasional slight 
limitation of flexion of the right and left knees.  The 
evidence also indicates that the right and left knee 
disorders are manifested by patellofemoral crepitus, X-ray 
findings of minimal fragmentation, tenderness on 
patellofemoral compression, and subjective complaints of pain 
with activity.  The evidence supports assigning a 10 percent 
evaluation for each knee disability under the provisions of 
diagnostic code 5003 with consideration of the provisions of 
38 C.F.R. § 4.59, effective from May 1995, because the right 
and left knee disorders are being evaluated analogous to 
arthritis and a VA report of the veteran's evaluation in 
August 1996 indicates the presence of mild subjective pain 
with anterior movement of the patellae and X-ray findings of 
minimal fragmentation.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported limitation of motion is 
minimal and the only reported pain on motion is mild.  It 
appears that the right and left knee disorders are manifested 
by slight limitation of flexion to 130 degrees and mild pain 
with some movement of the patella, and that the right and 
left knee disabilities are best evaluated as 10 percent 
disabling as noted in the previous paragraph.


The evidence does not show manifestations of the right or 
left knee disorders warranting a rating higher than 
10 percent for a specific period or a "staged rating" at 
any time since the effective date of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Hence, the Board finds that the evidence is against the claim 
for a rating higher than 10 percent for the right knee 
disability at any time from May 1995, and that the evidence 
supports granting a higher rating of 10 percent for the left 
knee disorder, effective from May 1995.  The preponderance of 
the evidence is against the claim for a higher rating for the 
right knee disorder, and the claim is denied.  

Since the preponderance of the evidence is against various 
claims considered in this decision as noted above, the 
benefit of the doubt doctrine is not for application with 
regard to those claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a respiratory disease is denied.

Service connection for right inguinal hernia is denied.

Service connection for a skin condition is denied.

A higher rating for the right knee disability, rated as 
10 percent, effective from May 1995, is denied.

A higher rating of 10 percent for the left knee disability, 
effective from May 1995, is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

